Hatch v St. Joseph's Hosp. Health Ctr. (2019 NY Slip Op 05862)





Hatch v St. Joseph's Hosp. Health Ctr.


2019 NY Slip Op 05862


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


347 CA 18-01280

[*1]JAMES HATCH AND PATRICIA HATCH, PLAINTIFFS-APPELLANTS,
vST. JOSEPH'S HOSPITAL HEALTH CENTER, ET AL., DEFENDANTS, AND ROBERT E. CARLIN, M.D., DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


SIDNEY P. COMINSKY, LLC, SYRACUSE (SIDNEY P. COMINSKY OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered April 26, 2018. The order granted the motion of defendant Robert E. Carlin, M.D., for summary judgment and dismissed the amended complaint against him. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by denying the motion in part and reinstating the second and seventh causes of action against defendant Robert E. Carlin, M.D., and as modified the order is affirmed without costs.
Same memorandum as in Hatch v St. Joseph's Hosp. Health Ctr. ([appeal No. 1] — AD3d — [July 31, 2019] [4th Dept 2019]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court